DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.  This action is in response to the amendment filed on 28 January 2021. Applicant's arguments and amendments to the claims have been fully considered but do not place the application in condition for allowance. All rejections not recited herein are hereby withdrawn.  In particular, the previous rejection of claim 44 under 35 U.S.C. 101 has been obviated by the amendment to the claim. Claim 44 is directed to a method for treating a subject with hepatocellular carcinoma or suffering early signs of chronic liver damage comprising administering to the subject an effective amount of nicotinamide riboside or a nicotinamide riboside derivative as defined therein. Claim 44 recites “said subject is to be administered said nicotinamide riboside or a derivative thereof only if said subject shows increased expression level of URI gene with respect to a reference value.” The claim is considered to require that the subject is necessarily one who has been determined, using the kit, to have an increased expression level of the URI gene since the preamble of the claim requires that the method is one for treating the subject and the claim requires administering the nicotinamide riboside or the nicotinamide riboside derivative to the subject. Additionally, regarding the prior rejection of claim 44 under 35 U.S.C. 112(a) – enablement, claim 44 is considered to be enabled because it requires administering nicotinamide riboside or one of the recited nicotinamide riboside derivatives to the subject having the determined increased level of URI expression, as compared to a reference value.
Claim Status
3. 	Claims 28-31, 34-35, and 37-47 are pending.
	Claims 42, 43, 46 and 47 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Note that Applicant elected without traverse Group I, claims 28-41 and 44 and the URI gene in the reply filed on November 19, 2019 and that claims 46 and 47 encompass non-elected markers of DNA damage. 
Claims 28-31, 34-35, 37-41, 44 and 45 read on the elected invention and have been examined herein.  Claims 28-31, 34-35, 37-41, and 45 are rejected herein.
	Claim 44 is allowed.
Maintained Claim Rejections - 35 USC § 112(a) - Enablement
4. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 28-31, 34-35, 37-41, and 45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods for treating hepatocellular carcinoma or ductal pancreatic adenocarcinoma (PDAD) in a patient who has been determined to have an increased 
does not reasonably provide enablement for methods of treatment in which the subject does not have an increased level of expression of URI, methods which prevent any type of liver or pancreatic cancer in a patient having early signs of chronic liver damage or pancreatic intraepithelial lesions. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
This rejection was previously presented in the Office action of 28 July 2020 and is maintained for the reasons set forth therein.Response to Remarks:
It is first noted that those aspects of the prior rejection as they pertained to claim 41 and methods of treatment with any derivative of nicotinamide riboside have been obviated by the amendments to the claims.
The response points to p. 10, lines 2-13 of the specification as teaching:
“[t]he inventors of the [claimed] invention have found that hepatocyte-specific expression of URI gene leads to a multistep process of HCC development mimicking human hepatocarcinogenesis (Example 3), whereas its genetic reduction in hepatocytes protects against diethylnitrosamine (DEN)-induced HCC (Example 2). Before preneoplastic lesion formation, URI inhibits aryl hydrocarbon and estrogen receptor-mediated transcription of enzymes implicated in L-tryptophan/kynurenine catabolism leading to de nova nicotinamide adenine dinucleotide (NAD+) synthesis, thereby causing DNA damage (Examples 3 and 4). Restoring in vivo NAD+ pools with nicotinamide riboside prevents DNA damage and tumor formation (Example 5). Nicotinamide ribose shows efficient tumor regression in a model of pancreatic cancer ( example 8). Thus, the results demonstrate that boosting NAD+ with nicotinamide riboside can treat and prevent cancer.”


Additionally, note that the specification teaches that URI protein levels were found to be increased in 60% of HCCs (para [0241], with respect to the published application). Thus, not all HCCs (or pancreatic cancers) show an elevated expression of URI. 
The response states:
“The examples in the instant Specification teach a skilled in the art to treat a subject either (i) having liver cancer or pancreatic cancer, wherein the liver cancer is hepatocellular carcinoma and wherein the pancreatic cancer is ductal pancreatic adenocarcinoma, or (ii) showing early signs of chronic liver damage or pancreatic intraepithelial lesions, and with elevated levels of URI or elevated DNA damage, with nicotinamide riboside to achieve tumor regression. The feature of detecting elevated levels of URI or elevated DNA damage in the subject is essential.” (Emphasis added).

However, claims 28, 34, 35, 37-40 and 45 do not require that the subject has elevated URI levels or DNA damage and thus do not recite a limitation that Applicant states is “essential.” Further, the specification in fact only establishes s correlation between the effect of nicotinamide riboside treatment and increasing NAD+ levels in vivo in subjects having elevated URI expression. The specification does not establish that increasing NAD+ levels by administering nicotinamide riboside (or one of the recited derivatives thereof) will treat or prevent liver or pancreatic cancer in any subjects 
The response argues “once the person of skill in the art has access to the present specification, there is no need to perform undue experimentation to carry out the claimed invention, which is limited to the treatment occurring when elevated levels of URI or elevated DNA damage is detected.”
These arguments have been fully considered but are not persuasive. First, as discussed above, each of the claims does not require that the patient has elevated levels of URI or elevated levels of DNA damage. Secondly, the response does not point to specific teachings in the specification which obviate the need for undue experimentation to practice the claimed methods of treatment on subjects that do not have elevated URI expression levels. The response does not point to any specific teachings which establish that nicotinamide riboside (or one of the derivatives thereof) would be expected to treat hepatocellular or pancreatic cancer, or chronic liver damage or pancreatic intraepithelial lesions in subjects having any type of DNA damage. The teachings in the specification are limited to DNA damage caused by elevated URI expression levels. As discussed in the prior rejection, Example 4 shows that URI causes 
As discussed previously, in the response of 24 April 2020, Applicant stated that “As explained in the application, nicotinamide ribose is processed in vivo to yield nicotinamide, which replenishes the NAD+ pool and thus, protects from the DNA damage associated with URI overexpression (see example 5 of the application).” 
Applicant (at p. 12 of the reply of 24 April 2020) went on to state that:
 “This uncertainty regarding the applicability of nicotinamide riboside for the treatment of cancer in the absence of the kinase would be further enhanced because it was well known at the time the application was filed that nicotinamide riboside activates SIRT1 overexpression (Canto et al., 2012, CellMetab., 15:838-847, (see Canto et al., 2012, Cell Metab., 15:838-847, page 840, 3rd paragraph, p. 843, DISCUSSION, 2nd paragraph) and that SIRT1 is overexpressed in liver tumors (Jang) and in pancreatic tumors (Zhang). Thus, a person skilled in the art, taken into account the then state of the art, would not consider the teachings in Brenner as possible means to treat liver or 

Thus, in the reply of 24 April 2020, Applicant argued that the treatment of different types of cancer with nicotinamide riboside was unpredictable. However, Applicant does not point to the specific teachings in the specification which obviate the unpredictability in extrapolating the findings set forth therein which are limited to treatment of HCC and PDAC in patients having elevated levels of expression of URI to the treatment of HCC or PDAC (or chronic liver damage or pancreatic intraepithelial lesions) in patients that do not have elevated levels of expression of URI or patients that have any type of DNA damage or which have no DNA damage. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634